PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,738,350		:  
Gunderson, et al.				:  DECISION ON 
Issue Date:  August 11, 2020		:  PATENT TERM ADJUSTMENT     
Application No. 15/816,979		:   
Filed:   November 17, 2017		:   
Atty. Docket No. 00140-002002/IP-0198B-US	:
  


This is in reply to the “Application for Patent Term Adjustment under 37 CFR 1.705(b)” filed January 16, 2021, requesting that the Office adjust the patent term adjustment from five (5) days to thirteen (13) days.  

This redetermination of patent term adjustment is not the Director's decision on the patentee's request for reconsideration within the meaning of 35 U.S.C. 154(b)(4).
	
On August 11, 2020, this patent issued with a patent term adjustment determination of 5 days.  

On January 16, 2021, patentee filed an “Application for Patent Term Adjustment under 37 CFR 1.705(b)” seeking an adjustment of the determination to 5 days. However, this request did not include payment of the fee set forth in 37 CFR 1.18(e) and the request for an extension of time under 37 CFR 1.136(a) within the fourth month that is necessary in order for the petition under 37 CFR 1.704(b) to be considered timely filed. On September 17, 2021, the Office attempted to charge the authorized deposit account $210.00 for the fee under 37 CFR 1.18(e) and $$2,320.00(undiscounted) for the fee for the extension of time under 37 CFR 1.136(a) within the fourth month. There were not sufficient funds in the authorized deposit account to cover the fee dues, however.  

It is noted that 37 CFR 1.705(b) states, in pertinent part:

Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of § 1.136(a). An application for patent term adjustment under this section must be accompanied by: 

(1) The fee set forth in § 1.18(e)…

The instant petition under 37 CFR 1.704(b) is untimely as it is not in compliance with 37 CFR 1.750(b)that requires that the petition be filed within two months of the expiration of the patent and accompanied by any extension of time under 37 CFR 1.136(a) that may be necessary. The petition under 37 CFR 1.705(b) is dismissed as untimely, accordingly.

It is noted that period in which to file a petition under 37 CFR 1.705(b) has expired. The patent term adjustment stands at five (5) days, accordingly. 

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET